EXHIBIT 10.2

2020 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

GRANTED TO


GRANT DATE

NUMBER OF
SHARES OF RESTRICTED STOCK

Employee

06/01/2020

x,xxx

 

This Restricted Stock Award Agreement (the “Agreement”) is made as of the date
specified in the individual grant summary, by and between SpartanNash Company, a
Michigan corporation (together with its subsidiaries, “SpartanNash”), and the
person specified in the individual grant summary, an employee of SpartanNash
(the “Employee” or “you”).  For purposes of the Agreement, the “Employer” means
SpartanNash or any Affiliate that employs you.

SpartanNash has adopted the 2020 Stock Incentive Plan (the “Plan”) which permits
the grant of an award of Shares of Restricted Stock.  Capitalized terms not
defined in this Agreement shall have the meaning ascribed to such terms in the
Plan.

In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration the parties hereto agree as follows:

1.Grant of Restricted Stock.  SpartanNash hereby grants to you the number of
Shares of Restricted Stock specified in the grant summary above for no cash
consideration.  The Restricted Stock shall be subject to the terms and
conditions in this Agreement and the Plan.  You acknowledge receipt of a copy of
the Plan Prospectus.  The date of grant shall be as specified on your individual
grant summary above (“Grant Date”).

2.Vesting of Restricted Stock.  The Restricted Stock is subject to the following
transfer and forfeiture conditions (the “Restrictions”), which will lapse, if at
all, as described below.  Except as otherwise provided in the Plan or this
Agreement, neither the Shares of Restricted Stock nor any dividends paid on such
Shares of Restricted Stock, may be sold, assigned, hypothecated or transferred
(including without limitation, transfer by gift or donation) until the
applicable vesting dates provided below (the “Restricted Period”).  If the
application of the vesting percentages below results in the vesting of a
fractional Share of Restricted Stock, the number of Shares vested shall be
rounded to the nearest whole number.

Vesting Dates:Cumulative Shares Vested:
June 1, 202125%
March 1, 202250%
March 1, 2023 75%
March 1, 2024100%

Except as provided in Section 3 below, Unvested Restricted Stock shall be
cancelled and forfeited if, at any time within the Restricted Period, your
employment terminates for any reason.  For purposes of this letter agreement, a
“termination of employment” with SpartanNash means the termination of your
employment with SpartanNash and all Affiliates.  For avoidance of doubt, if you
are employed by an Affiliate that is sold or otherwise ceases to be an Affiliate
of SpartanNash, you shall incur a termination of employment under this
Agreement.

1 of 4

1

--------------------------------------------------------------------------------

EXHIBIT 10.2

3.Accelerated or Continued Vesting.

a.Upon termination of your employment within the Restricted Period by reason of
death or Disability (as defined in the Plan), the Restricted Period shall end
upon such termination due to death or Disability, and the Restricted Stock will
vest and no longer be subject to forfeiture.  

b. Upon termination of your employment within the Restricted Period due to
Retirement, if you continue to comply with the restrictive covenants in
Section 4 below and Exhibit A, the Shares of Restricted Stock will continue to
vest in accordance with the terms of this Agreement as if you had remained in
employment with the Employer.

c.In the event of a Change in Control (as defined in the Plan), if this Award
Agreement is not assumed by the surviving entity or otherwise equitably
converted or substituted in connection with the Change in Control in a manner
approved by the Committee or the Board, then the Shares of Restricted Stock
shall immediately become fully vested and delivered to you.  If this Award
Agreement is assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control in manner approved by the
Committee or the Board, and if within two years after the effective date of the
Change in Control, your employment with the surviving entity and all of its
affiliates (the “employer”) is involuntarily terminated without Cause, then the
Shares of Restricted Stock shall immediately become fully vested and delivered
to you.

4.Non‑Compete Restrictions.  As a condition of and in consideration for
receiving this Restricted Stock Award, you agree to comply with the restrictive
covenants regarding non‑competition, non‑solicitation and other matters set
forth on Exhibit A to this Agreement.

5.Miscellaneous.

a.You shall have the right to vote the Shares of Restricted Stock.  During the
Restricted Period, you will accrue dividend equivalent amounts equal in value to
the dividends you would have received in the absence of any Restrictions.  The
dividend equivalents, and any other non‑cash dividends or distributions paid,
with respect to a given Share of unvested Restricted Stock shall be subject to
the same Restrictions as those relating to that Share of Restricted Stock
granted under this Agreement.  After the Restricted Period ends with respect to
that Share of Restricted Stock, you will receive cash equal to the value of the
dividend equivalents that were accrued with respect to that Share, and you will
have all shareholder rights, including the right to transfer the Share, subject
to such conditions as SpartanNash may reasonably specify to ensure compliance
with federal and state securities laws.

b.Shares of Restricted Stock issued hereunder shall at all times remain subject
to any SpartanNash recoupment or recovery policy, as well as any policy on
hedging and pledging, as such policies may be amended from time to time.

c.Shares of Restricted Stock shall be evidenced by appropriate entry on the
books of SpartanNash or a duly authorized transfer agent of SpartanNash (without
a paper certificate).

d.Neither the Plan nor this Agreement shall (i) be deemed to give you a right to
remain an employee of SpartanNash, (ii) restrict the right of SpartanNash to
discharge you, with or without cause, or (iii) be deemed to be a written
contract of employment.

2 of 4

2

--------------------------------------------------------------------------------

EXHIBIT 10.2

e.In order to provide SpartanNash with the opportunity to claim the benefit of
any income tax deduction which may be available to it and in order to comply
with all applicable laws or regulations, SpartanNash may take such actions as it
deems appropriate to ensure that, if necessary, all required federal, state,
local or foreign payroll, employment, income or other withholding taxes are
withheld or collected from you (“Tax‑Related Items”).  Unless the Committee
determines otherwise, such withholding shall be accomplished by withholding of
Shares that would otherwise be released upon vesting having a Fair Market Value
equal to the Tax‑Related Items.

f.SpartanNash, in its sole discretion, may decide to deliver any documents
related to the Restricted Stock or other awards granted to you under the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on‑line or electronic
system established and maintained by SpartanNash or a third party designated by
SpartanNash.  The third-party administrator may send user ID, password and
trading PIN information to new participants directly via regular mail.

g.This Restricted Stock grant shall be effective only after you agree to the
terms and conditions of this Agreement (including the restrictive covenants in
Exhibit A).  You shall not disclose either the contents or any of the terms and
conditions of the Restricted Stock to any other person and agrees that
SpartanNash shall have the right, in its sole discretion, to immediately
terminate the Restricted Stock in the event of such disclosure.

h.This Agreement shall be construed under and governed by the internal laws of
the State of Michigan without regard to the application of any choice‑of‑law
rules that would result in the application of another state’s laws.  In any
action brought by SpartanNash under or relating to this Agreement, you consent
to exclusive jurisdiction and venue in the federal and state courts in, at the
election of SpartanNash, (i) the State of Michigan and (ii) any state and county
in which SpartanNash contends that you have breached this Agreement.  In any
action brought by you under or relating to this Agreement, SpartanNash consents
to the exclusive jurisdiction and venue in the federal and state courts of the
State of Michigan, County of Kent.

i.The invalidity or enforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.

By execution of this Agreement as of the Grant Date, you hereby accept and agree
to be bound by all of the terms and conditions of this Agreement and the Plan.

EMPLOYEE:

 

___________________________________

 

Dated ______________________________

 

 

3 of 4

3

--------------------------------------------------------------------------------

EXHIBIT 10.2

Exhibit A
SpartanNash Company
Post‑Employment Competition Agreement

1.Introduction

SpartanNash faces intense competition in all of its lines of business.  Your
employment with SpartanNash has required, and will continue to require, that you
work with SpartanNash’s non‑public, proprietary, confidential or trade secret
information (all such information, “Confidential Information”), which is vitally
important to SpartanNash’s success.  You have also participated in and developed
relationships with SpartanNash customers in the course of your employment.

It is important that SpartanNash take steps to protect its Confidential
Information and business relationships, even after your employment with
SpartanNash concludes for any reason.  Your disclosure of Confidential
Information or interference with SpartanNash’s relationships could do serious
damage to the business, finances, or reputation of SpartanNash.  For these
reasons, SpartanNash requires that you agree to the restrictions set forth below
as consideration for, and as a condition of receipt of, your Restricted Stock
Award.

2.Important Definitions

As used in this document:

“Agreement” means this Restricted Stock Award Agreement, including the
post‑employment competition agreement in this Exhibit A.

“Business” means the Military Segment (defined below), the Food Distribution
Segment (defined below) and the Retail Segment (defined below):

 

•

The “Military Segment” means:  the manufacturing, procurement, sale or
distribution of Products (defined below) within the military resale system,
including, but not limited to, the United States military commissaries and
exchanges, the Defense Commissary Agency, AAFES, NEXCOM, CGX, MCX, and any
third‑party distributors, brokers, partners or manufacturers with which
SpartanNash conducted business or was preparing to conduct business in the
Military Segment at any time during the 24‑month period preceding the
termination of your employment for any reason;

The “Food Distribution Segment” means:  the manufacture, sale, or distribution
of Products (defined below), or provision of any value‑added services, to any
independent grocery store, SpartanNash‑owned grocery stores, “meal kit”
provider, reseller, national account, or any other retailer of Products (whether
brick‑and‑mortar or e‑commerce) with whom SpartanNash conducted business or was
preparing to conduct business at any time during the 24‑month period preceding
the termination of your employment for any reason; and

The “Retail Segment” means:  the operation of any retail grocery store or other
business that obtains, or plans to obtain, twenty percent (20%) or more of its
gross revenue from retail sales of Products (as defined below).

“Covered Customer” means any Person to whom SpartanNash provided goods or
services at any time during the 24‑month period preceding the termination of
your employment for any reason, with which or with whom you first had contact
directly or indirectly as part of your job responsibilities (including oversight
responsibility) with SpartanNash or about which or whom you learned Confidential
Information.



4

 

 



--------------------------------------------------------------------------------

EXHIBIT 10.2

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, joint venture,
proprietorship, other business organization, business trust, union, association
or governmental or regulatory entities, department, agency or authority.

“Products” means grocery and related products including, nationally branded and
private label grocery products and perishable food products (including dry
groceries, produce, dairy products, meat, delicatessen items, bakery goods,
frozen food, seafood, floral products, beverages, tobacco products, fresh
protein‑based foods, prepared meals, and value‑added products such as fresh‑cut
fruits and vegetables and prepared salads), general merchandise, health and
beauty care products, pharmacy products (prescription and non‑prescription
drugs), fuel and other items offered by SpartanNash.

“Restricted Area” means (i) with respect to the Military Segment, the United
States, Europe, Cuba, Puerto Rico, Bahrain, Egypt and any other country in the
world where SpartanNash engages in the Military Segment or was preparing to
engage in the Military Segment, in each case, at any time during the 24‑month
period preceding the termination of your employment for any reason; (ii) with
respect to the Food Distribution Segment, any U.S. state or territory and any
other country in the world where SpartanNash engages in the Food Distribution
Segment or was preparing to engage in the Food Distribution Segment, in each
case, at any time during the 24‑month period preceding the termination of your
employment for any reason; or (iii) with respect to the Retail Segment, in Iowa,
Michigan, Minnesota, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin,
as well as any other state in the United States where SpartanNash engages in the
Retail Segment or was preparing to engage in the Retail Segment, in each case,
at any time during the 24‑month period preceding the termination of your
employment for any reason.

“SpartanNash” means SpartanNash Company and any of its subsidiaries.

3.Your Agreements

By accepting the Restricted Stock Award, you agree that, while you are employed
with SpartanNash and for twelve (12) months following the termination of your
employment for any reason, you will not, directly or indirectly:

a.be employed or engaged by, own any interest in, manage, control, participate
in, serve on the board of directors of, consult with, provide advice to,
contribute to, lend money to or otherwise finance, hold a security interest in,
render services for, or provide assistance to, any Person that engages or is
preparing to engage, anywhere within the Restricted Area, in any Business with
respect to which you had responsibility at any time within the 24‑month period
preceding the termination of your employment for any reason, or with respect to
which you possess any Confidential Information; provided, however, that you may
make passive investments of not more than one percent (1%) of the capital stock
or other ownership or equity interest, or voting power, in a public company,
registered under the Securities Exchange Act of 1934, as amended;

b.(i) solicit or conduct business with any Covered Customer or any current,
former or prospective supplier; or (ii) otherwise induce any current, former or
prospective customer, supplier, contractor, or other third party to stop doing
business with SpartanNash, adversely change the terms or amount of its business
with SpartanNash, refuse to do business with SpartanNash; or (iii) otherwise
interfere with any SpartanNash business relationships; or

c.hire, engage, or solicit for employment or engagement any individual who was
employed or engaged by SpartanNash at any time within the 24‑month period
preceding the termination of your employment for any reason, or encourage or
persuade any such individual to end his or her relationship with SpartanNash.



5

 

 



--------------------------------------------------------------------------------

EXHIBIT 10.2

You agree that the restrictions above are necessary to ensure the protection and
continuity of the business and goodwill of SpartanNash, and that the
restrictions are reasonable as to geography, duration and scope.

4.Other Terms and Conditions

a.Coordination with Other Agreements. This document, together with the 2020
SpartanNash Stock Incentive Plan and any award letter issued thereunder, sets
forth the entire agreement between you and SpartanNash with respect to its
subject matter, and merges and supersedes all prior discussions, negotiations,
representations, proposals, agreements and understandings of every kind and
nature between you and SpartanNash with respect to its subject matter; except
that, this Agreement does not impair, diminish, restrict or waive any other
restrictive covenant, nondisclosure obligation or confidentiality obligation you
have to SpartanNash under any other agreement, policy, plan or program of
SpartanNash, all of which remain in effect and constitute separate, enforceable
obligations.  You and SpartanNash represent that, in executing this Agreement,
you and SpartanNash have not relied upon any representations or statements made,
other than those set forth in this document, with regard to the subject matter,
basis or effect of this Agreement.

b.Severability; “Blue Penciling”.  If any one or more of the provisions
contained in this Agreement shall be held to be excessively broad as to
duration, activity or subject, then any such provision will be construed by
limiting and reducing it so as to be enforceable to the maximum extent allowed
by applicable law and then so enforced.  If any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired.  A determination in any jurisdiction that this
Agreement, in whole or in part, is invalid, illegal or unenforceable will not in
any way affect or impair the validity, legality or enforceability of this
Agreement in any other jurisdiction.

c.Waiver.  SpartanNash’s failure to enforce any term, provision or covenant of
this Agreement will not be construed as a waiver.  Waiver by SpartanNash of any
breach or default by you or any other person will not operate as a waiver of any
other breach or default.

d.Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon SpartanNash, any successor organization which shall succeed to
SpartanNash by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of SpartanNash and any assigns of SpartanNash.  You may
not assign your obligations under this Agreement.

e.Modification; Amendment.  This Agreement may not be changed orally, but may be
changed only in a writing signed by you and an officer of SpartanNash holding
the title of Senior Vice President or any more senior position.

f.Governing Law.  This Agreement shall be construed under and governed by the
internal laws of the State of Michigan without regard to the application of any
choice‑of‑law rules that would result in the application of another state’s
laws.  In any action brought by SpartanNash under or relating to this Agreement,
you consent to exclusive jurisdiction and venue in the federal and state courts
in, at the election of SpartanNash, (i) the State of Michigan and (ii) any state
and county in which SpartanNash contends that you have breached this
Agreement.  In any action brought by you under or relating to this Agreement,
SpartanNash consents to the exclusive jurisdiction and venue in the federal and
state courts of the State of Michigan, County of Kent.



6

 

 



--------------------------------------------------------------------------------

EXHIBIT 10.2

g.Relief.  In addition, you agree that SpartanNash would suffer irreparable harm
if you were to breach, or threaten to breach, your agreements in Section 3 above
and that SpartanNash would by reason of such breach, or threatened breach, be
entitled to injunctive relief in an appropriate court, without the need to post
any bond, and you consent to the entry of injunctive relief prohibiting you from
breaching your agreements in Section 3 above.  You also agree that SpartanNash
may claim and recover money damages in addition to injunctive
relief.  Furthermore, in the event you were to breach, or threaten to breach,
any of your agreements in Section 3 above, all Shares of the Restricted Stock
subject to the Restrictions will be forfeited.

 

 



7

 

 

